DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 6A timeline 602 reference is not mentioned in specification filed 07/03/2019 and USPGPUB: 20210004716.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 11-12, and 15-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Pydynowski (US PGPUB: 20190164176, Filed Date: Nov. 24, 2017, hereinafter “Pydynowski”).
Regarding independent claim 1, Pydynowski teaching: receiving, by a data service computer, a request from a requestor; (Pydynowski − [0009] The method may also include receiving by a middle-tier system, over a network, a first request from a first client device.)
generating, by the data service computer, a query of an aggregated and ordered database based on the request; (Pydynowski − [0026] Users may have the ability to filter the data shown in visualizations on-demand and see changed results rendered in real-time. For example, when a user filters the data in a manner such as those discussed above, the filter values may passed to a back-end server (data service computer), where the analytics query may be constructed and executed.)
querying, by the data service computer, the aggregated and ordered database using the query to obtain a subset of data from aggregated and ordered data sets; (Pydynowski – [0025] Disclosed embodiments may further operate upon aggregated data relating to merchants, which may be categorized and filtered by merchant name, industry, industry sub-category, new or existing locations, etc. Disclosed embodiments may further operate upon aggregated data relating to individual transactions, which may be categorized and filtered by time of day, day of week, and purchase channel, among other transaction attributes (subset of data). [0048] FIG. 3 is a block diagram; Back-end subsystem 302 may comprise a database (e.g., implemented in memory 230 or database 260) that may store aggregated data of various types. [0049] For example, back-end subsystem 302 may implement a census data aggregator 310 to obtain data regarding a population of consumers or the broader general public.)
and providing, by the data service computer, the subset of data to the requestor. (Pydynowski – [0026] In disclosed embodiments, analytical results may be presented in a number of visualizations on a webpage. Users may have the ability to filter the data shown in visualizations on-demand and see changed results rendered in real-time, allowing users to explore customers and merchant market share in an interactive, dynamic manner. Users may also be able to export the visualizations to a number of user-friendly formats. [0058] Fig. 6B. At step 690, system 100 may provide the visualization to the user device for display.)
Regarding dependent claim 2, Pydynowski teaching: wherein the requestor is a client terminal in communication with the data service computer. (Pydynowski – [0033] FIG. 1 is a block diagram of an exemplary environment for processing transaction data, consistent with disclosed embodiments. As shown in FIG. 1, system 100 may include user devices 110, databases 130, and back-end servers 140, as well as a communication network 120 to facilitate communication among the other components of system 100. User device 110 (client terminal) communication network 120 with back-end server 140.)
Regarding dependent claim 5, Pydynowski teaches: wherein generating the query of the aggregated and ordered database comprises: determining, by the data service computer, based on the request, one or more indices corresponding to one or more data values for one or more data types; (Pydynowski – [0064] For example, back-end subsystem 302 may consolidate data from separate sources, tables, and/or repositories, and join the data to produce a consolidated record in the data lake. For example information aggregated by transaction data aggregator 320 (e.g., reported merchant name, ZIP code (data type example), category code, transaction amount, transaction date, account, card information, and point of sale information) may be combined into a single data structure with information aggregated by user profile generator 330 (e.g., gender, age, etc.) and with information aggregated by merchant information aggregator 340 (e.g., merchant name, location, city, etc.). Back-end subsystem 302 may be configured to include an ETL process (a “prefetcher”) that consolidates the data from the separate sources, tables, and/or repositories. This prefetcher to index the data. [0071] As shown in FIG. 11, interface 1100 may include a table 1110 of Elasticsearch indices for a list of data lakes)
and generating, by the data service computer, the query of the aggregated and ordered database based on the one or more indices. (Pydynowski – [0025] Disclosed embodiments may further operate upon aggregated data relating to merchants, which may be categorized and filtered by merchant name, industry, industry sub-category, new or existing locations, etc. Disclosed embodiments may further operate upon aggregated data relating to individual transactions, which may be categorized and filtered by time of day, day of week, and purchase channel, among other transaction attributes (subset of data). [0048] FIG. 3 is a block diagram; Back-end subsystem 302 may comprise a database (e.g., implemented in memory 230 or database 260) that may store aggregated data of various types. [0049] For example, back-end subsystem 302 may implement a census data aggregator 310 to obtain data regarding a population of consumers or the broader general public.)
Regarding dependent claim 6, Pydynowski teaches: receiving, by a data processor computer, a plurality of data sets corresponding to a plurality of interaction events, each data set comprising a plurality of data values of different data types; (Pydynowski − [0059] a user may filter the aggregated data according to various parameters depicted in FIG. 7, 715-765. For example user may select certain geographical locations (see 720). The location is an example data value and states, zip codes example of data types. User may filter certain frequencies of visits to retail stores of the merchant (see 740) (plurality of interaction))
generating, by the data processor computer, one or more groups of data sets, (Pydynowski − [0060] With reference to FIG. 8, in some embodiments, upon selecting criteria for filtering the aggregated data, the browser application 700 may provide a user interface screen displaying analysis results for the filtered aggregated data. A user may be able to select different views of the data (e.g., total spend 810, category spend 820); visualization 850 may automatically be refreshed according to such selections.)
each group comprising one or more data sets having common data values of a common data type; (Pydynowski − [0061] With reference to FIG. 9, in some embodiments, the browser application 700 may provide another user interface screen displaying analysis results by geographical location for the merchant. For example, a user can select a map view (see 910), and obtain a visualization 950 of analysis results by geographical location. A user may select other merchants against which analytical comparisons should be made (see 930), and browser application 700 may provide displays of information (e.g., as percentages relative to other merchants) resolved by geographical location. Also, browser application 700 may display information that aggregates results across all relevant geographical locations (see 940), so that the user can obtain analytic data pertaining to an average across all geographical locations included in the filter selections (see FIG. 7, 720). The common data values are geographical locations (e.g., zip codes))
within each of the one or more groups of data sets, ordering, by the data processor computer, the one or more data sets in each group according to time to form an ordered group of data sets; (Pydynowski − [0061] In some embodiments, a user may select a time chart view (see 920), and obtain a similar analysis by time (rather than geographical location) for the merchant.)
within each ordered group of data sets, for each data set, determining, by the data processor computer, an aggregate data value for a data type, the aggregate data value determined by aggregating a data value corresponding to the data type for the data set with a cumulative total of data values of the data type for all preceding data sets in the ordered group of data sets, thereby creating an aggregated and ordered group of data sets; (Pydynowski − [0060] With reference to FIG. 8, in some embodiments, upon selecting criteria for filtering the aggregated data, the browser application 700 may provide a user interface screen displaying analysis results for the filtered aggregated data. A user may be able to select different views of the data (e.g., total spend 810, category spend 820. In addition, a user may select from additional options (see 830), to visualize other parameters, such as total customer expenditure, average value of a basket of goods purchased during a single visit, an average number of transactions, and an amount of cross-shopping with other merchants.)
and storing, by the data processor computer, a plurality of aggregated and ordered data sets in the aggregated and ordered database, wherein the plurality of aggregated and ordered data sets are a plurality of aggregated and ordered groups of data sets. (Pydynowski − [0048] Back-end subsystem 302 may comprise a database (e.g., implemented in memory 230 or database 260) that may store aggregated data of various types. [0049] For example, back-end subsystem 302 may implement a census data aggregator 310 to obtain data regarding a population of consumers or the broader general public. Examples of such information include, without limitation, age, gender, marital status, family size, financial account information, credit card or banking information, occupation, salary, and/or the like.)
Regarding dependent claim 7, Pydynowski teaches: wherein the data processor computer is also the data service computer. (Pydynowski − [0026] Users may have the ability to filter the data shown in visualizations on-demand and see changed results rendered in real-time. For example, when a user filters the data in a manner such as those discussed above, the filter values may passed to a back-end server (data service computer), where the analytics query may be constructed and executed.)
Regarding dependent claim 8, Pydynowski teaches: wherein each data set of the one or more groups of data sets comprises a timestamp data value, (Pydynowski − [0054] FIG. 4 is a diagram of exemplary data that may be collected about customers in stores, consistent with disclosed embodiments. [0059] in FIG. 7, 715-765. For example, the user may select certain time periods (see 750),)
 and wherein ordering the data sets in each group according to time comprises ordering the data sets based on timestamp data values. (Pydynowski − [0055] In some embodiments, a back-end server may aggregate graphs, such as FIG. 4 (401-403). The times during which such demographics frequent the merchant's electronic/physical stores (see 404), and the like.)
Regarding dependent claim 9, Pydynowski teaches: further comprising: within each of the one or more groups of data sets, ordering, by the data processor computer, the data sets in each group based on one or more data values corresponding to one or more common data types. (Pydynowski − [0061] Also, browser application 700 may display information that aggregates results across all relevant geographical locations (see 940), so that the user can obtain analytic data pertaining to an average across all geographical locations included in the filter selections (see FIG. 7, 720). The common data values are geographical locations (e.g., zip codes))
Regarding independent claim 11, Pydynowski teaching: A data service computer comprising: 
a processor; and a non-transitory computer readable medium coupled to the processor; the non-transitory computer readable medium comprising code, executable by the processor for implementing a method comprising: (Pydynowski − [0010] In accordance with additional embodiments of the present disclosure, a computer-readable medium is disclosed that stores instructions (code) that, when executed by a processor(s), causes the processor(s) to perform operations consistent with one or more disclosed methods.)
receiving a request from a requestor, (Pydynowski − [0009] The method may also include receiving by a middle-tier system, over a network, a first request from a first client device.) generating a query of an aggregated and ordered database based on the request; (Pydynowski − [0026] Users may have the ability to filter the data shown in visualizations on-demand and see changed results rendered in real-time. For example, when a user filters the data in a manner such as those discussed above, the filter values may passed to a back-end server (data service computer), where the analytics query may be constructed and executed.)
querying the aggregated and ordered database using the query to obtain a subset of data from aggregated and ordered data sets; (Pydynowski – [0025] Disclosed embodiments may further operate upon aggregated data relating to merchants, which may be categorized and filtered by merchant name, industry, industry sub-category, new or existing locations, etc. Disclosed embodiments may further operate upon aggregated data relating to individual transactions, which may be categorized and filtered by time of day, day of week, and purchase channel, among other transaction attributes (subset of data). [0048] FIG. 3 is a block diagram; Back-end subsystem 302 may comprise a database (e.g., implemented in memory 230 or database 260) that may store aggregated data of various types. [0049] For example, back-end subsystem 302 may implement a census data aggregator 310 to obtain data regarding a population of consumers or the broader general public.)
and providing the subset of data to the requestor. (Pydynowski – [0026] In disclosed embodiments, analytical results may be presented in a number of visualizations on a webpage. Users may have the ability to filter the data shown in visualizations on-demand and see changed results rendered in real-time, allowing users to explore customers and merchant market share in an interactive, dynamic manner. Users may also be able to export the visualizations to a number of user-friendly formats. [0058] Fig. 6B. At step 690, system 100 may provide the visualization to the user device for display.)
Regarding dependent claim 12, Pydynowski teaches: wherein the requestor is a client terminal in communication with the data service computer. (Pydynowski – [0033] FIG. 1 is a block diagram of an exemplary environment for processing transaction data, consistent with disclosed embodiments. As shown in FIG. 1, system 100 may include user devices 110, databases 130, and back-end servers 140, as well as a communication network 120 to facilitate communication among the other components of system 100. User device 110 (client terminal) communication network 120 with back-end server 140.)
Regarding dependent claim 15, Pydynowski teaches: wherein generating the query of the aggregated and ordered database comprises: determining based on the request, one or more indices corresponding to one or more data values for one or more data types; (Pydynowski – [0064] For example, back-end subsystem 302 may consolidate data from separate sources, tables, and/or repositories, and join the data to produce a consolidated record in the data lake. For example information aggregated by transaction data aggregator 320 (e.g., reported merchant name, ZIP code (data type example), category code, transaction amount, transaction date, account, card information, and point of sale information) may be combined into a single data structure with information aggregated by user profile generator 330 (e.g., gender, age, etc.) and with information aggregated by merchant information aggregator 340 (e.g., merchant name, location, city, etc.). Back-end subsystem 302 may be configured to include an ETL process (a “prefetcher”) that consolidates the data from the separate sources, tables, and/or repositories. This prefetcher to index the data. [0071] As shown in FIG. 11, interface 1100 may include a table 1110 of Elasticsearch indices for a list of data lakes)
and generating the query of the aggregated and ordered database based on the one or more indices. (Pydynowski – [0025] Disclosed embodiments may further operate upon aggregated data relating to merchants, which may be categorized and filtered by merchant name, industry, industry sub-category, new or existing locations, etc. Disclosed embodiments may further operate upon aggregated data relating to individual transactions, which may be categorized and filtered by time of day, day of week, and purchase channel, among other transaction attributes (subset of data). [0048] FIG. 3 is a block diagram; Back-end subsystem 302 may comprise a database (e.g., implemented in memory 230 or database 260) that may store aggregated data of various types. [0049] For example, back-end subsystem 302 may implement a census data aggregator 310 to obtain data regarding a population of consumers or the broader general public.)
Regarding dependent claim 16, Pydynowski teaches: wherein the data service computer is also a data processor computer, and wherein the method further comprises: receiving a plurality of data sets corresponding to a plurality of interaction events, each data set comprising a plurality of data values of different data types; (Pydynowski − [0059] a user may filter the aggregated data according to various parameters depicted in FIG. 7, 715-765. For example user may select certain geographical locations (see 720). The location is an example data value and states, zip codes example of data types. User may filter certain frequencies of visits to retail stores of the merchant (see 740) (plurality of interaction))
generating one or more groups of data sets, (Pydynowski − [0060] With reference to FIG. 8, in some embodiments, upon selecting criteria for filtering the aggregated data, the browser application 700 may provide a user interface screen displaying analysis results for the filtered aggregated data. A user may be able to select different views of the data (e.g., total spend 810, category spend 820); visualization 850 may automatically be refreshed according to such selections.)
each group comprising one or more data sets having common data values of a common data type; (Pydynowski − [0061] With reference to FIG. 9, in some embodiments, the browser application 700 may provide another user interface screen displaying analysis results by geographical location for the merchant. For example, a user can select a map view (see 910), and obtain a visualization 950 of analysis results by geographical location. A user may select other merchants against which analytical comparisons should be made (see 930), and browser application 700 may provide displays of information (e.g., as percentages relative to other merchants) resolved by geographical location. Also, browser application 700 may display information that aggregates results across all relevant geographical locations (see 940), so that the user can obtain analytic data pertaining to an average across all geographical locations included in the filter selections (see FIG. 7, 720). The common data values are geographical locations (e.g., zip codes))
within each of the one or more groups of data sets, ordering the one or more data sets in each group according to time to form an ordered group of data sets; (Pydynowski − [0061] In some embodiments, a user may select a time chart view (see 920), and obtain a similar analysis by time (rather than geographical location) for the merchant.)
within each ordered group of data sets, for each data set, determining an aggregate data value for a data type, the aggregate data value determined by aggregating a data value corresponding to the data type for the data set with a cumulative total of data values of the data type for all preceding data sets in the ordered group of data sets, thereby creating an aggregated and ordered group of data sets; (Pydynowski − [0060] With reference to FIG. 8, in some embodiments, upon selecting criteria for filtering the aggregated data, the browser application 700 may provide a user interface screen displaying analysis results for the filtered aggregated data. A user may be able to select different views of the data (e.g., total spend 810, category spend 820. In addition, a user may select from additional options (see 830), to visualize other parameters, such as total customer expenditure, average value of a basket of goods purchased during a single visit, an average number of transactions, and an amount of cross-shopping with other merchants.)
and storing a plurality of aggregated and ordered data sets in the aggregated and ordered database, wherein the plurality of aggregated and ordered data sets are a plurality of aggregated and ordered groups of data sets. (Pydynowski − [0048] Back-end subsystem 302 may comprise a database (e.g., implemented in memory 230 or database 260) that may store aggregated data of various types. [0049] For example, back-end subsystem 302 may implement a census data aggregator 310 to obtain data regarding a population of consumers or the broader general public. Examples of such information include, without limitation, age, gender, marital status, family size, financial account information, credit card or banking information, occupation, salary, and/or the like.)
Regarding dependent claim 17, Pydynowski teaches: wherein each data set of the one or more groups of data sets comprises a timestamp data value, (Pydynowski − [0054] FIG. 4 is a diagram of exemplary data that may be collected about customers in stores, consistent with disclosed embodiments. [0059] in FIG. 7, 715-765. For example, the user may select certain time periods (see 750),)
and wherein ordering the data sets in each group according to time comprises ordering the data sets based on timestamp data values. (Pydynowski − [0055] In some embodiments, a back-end server may aggregate graphs, such as FIG. 4 (401-403). The times during which such demographics frequent the merchant's electronic/physical stores (see 404), and the like.)
Regarding dependent claim 18, Pydynowski teaches: wherein the method further comprises: within each of the one or more groups of data sets, ordering the data sets in each group based on one or more data values corresponding to one or more common data types. (Pydynowski − [0061] Also, browser application 700 may display information that aggregates results across all relevant geographical locations (see 940), so that the user can obtain analytic data pertaining to an average across all geographical locations included in the filter selections (see FIG. 7, 720). The common data values are geographical locations (e.g., zip codes))
Regarding dependent claim 19, Pydynowski teaches: wherein different data types comprise one or more of: a geographic location, a category, a timestamp, an identifier, a first quantity, and a second quantity. (Pydynowski − [0059] a user may filter the aggregated data according to various parameters depicted in FIG. 7, 715-765. For example user may select certain geographical locations (see 720). The location is an example data value and states, zip codes example of data types. User may filter certain frequencies of visits to retail stores of the merchant (see 740) (plurality of interaction) certain time periods (see 750) (time stamps); certain customer types (see 750) (category);)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pydynowski (US PGPUB: 20190164176, Filed Date: Nov. 24, 2017, hereinafter “Pydynowski”) in view of Shao (US PGPUB: 20200193321, Filed Date: Dec. 12, 2018, hereinafter “Shao”).
Regarding dependent claim 3, Pydynowski does not explicitly teach: wherein the requestor is an artificial intelligence module and wherein the artificial intelligence module produces a prediction by using the subset of data as an input to a machine learning model and transmits the prediction to a client terminal.
However, Shao teaches: wherein the requestor is an artificial intelligence module and wherein the artificial intelligence module produces a prediction by using the subset of data as an input to a machine learning model and transmits the prediction to a client terminal. (Shao − [0049] FIG. 2B illustrates, in flow chart form, steps in a method 250 for using predictions from a generated machine learning model. At step 252 using the modified machine learning model and the first group (subset of data) and predict a second group (subset of data). [0065] Fig. 4A-4D, generating a display, such as a list chart, table or visual display indicating the output information for display on, e.g., user device 14.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski and Shao as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Shao provides Pydynowski with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.
Regarding dependent claim 4, Pydynowski does not explicitly teach: wherein the subset of data comprises a first data set and a second data set, and wherein the method further comprises: determining, by the data service computer, an aggregated difference by subtracting a first aggregated data value of the first data set from a second aggregated data value of the second data set; and providing, by the data service computer, the aggregated difference to the requestor.
However, Shao teaches: wherein the subset of data comprises a first data set and a second data set, and wherein the method further comprises: (Shao − [0049] FIG. 2B illustrates, in flow chart form, steps in a method 250 for using predictions from a generated machine learning model. At step 252 using the modified machine learning model and the first group (subset of data) and predict a second group (subset of data).)
determining, by the data service computer, an aggregated difference by subtracting a first aggregated data value of the first data set from a second aggregated data value of the second data set; (Shao − [0052] In some embodiments, the aggregate population shift may be determined using a difference between a predicted population shift and the actual population shift observed between the first group and the actual second group. Subtraction of a predicted population shift (first group) from the actual population shift (second group).)
and providing, by the data service computer, the aggregated difference to the requestor. (Shao − [0065] Fig. 4A-4D, generating a display, such as a list chart, table or visual display indicating the output information for display on, e.g., user device 14.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski and Shao as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Shao provides Pydynowski with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.
Regarding dependent claim 13, Pydynowski does not explicitly teach: wherein the requestor is an artificial intelligence module and wherein the artificial intelligence module produces a prediction by using the subset of data as an input to a machine learning model and transmits the prediction to a client terminal.
However, Shao teaches: wherein the requestor is an artificial intelligence module and wherein the artificial intelligence module produces a prediction by using the subset of data as an input to a machine learning model and transmits the prediction to a client terminal. (Shao − [0049] FIG. 2B illustrates, in flow chart form, steps in a method 250 for using predictions from a generated machine learning model. At step 252 using the modified machine learning model and the first group (subset of data) and predict a second group (subset of data). [0065] Fig. 4A-4D, generating a display, such as a list chart, table or visual display indicating the output information for display on, e.g., user device 14.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski and Shao as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Shao provides Pydynowski with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.
Regarding dependent claim 14, Pydynowski does not explicitly teach: wherein the subset of data comprises a first data set and a second data set, and wherein the method further comprises: determining an aggregated difference by subtracting a first aggregated data value of the first data set from a second aggregated data value of the second data set; and providing the aggregated difference to the requestor.
However, Shao teaches: wherein the subset of data comprises a first data set and a second data set, and wherein the method further comprises: (Shao − [0049] FIG. 2B illustrates, in flow chart form, steps in a method 250 for using predictions from a generated machine learning model. At step 252 using the modified machine learning model and the first group (subset of data) and predict a second group (subset of data).)
determining an aggregated difference by subtracting a first aggregated data value of the first data set from a second aggregated data value of the second data set; (Shao − [0052] In some embodiments, the aggregate population shift may be determined using a difference between a predicted population shift and the actual population shift observed between the first group and the actual second group. Subtraction of a predicted population shift (first group) from the actual population shift (second group).)
and providing the aggregated difference to the requestor. (Shao − [0065] Fig. 4A-4D, generating a display, such as a list chart, table or visual display indicating the output information for display on, e.g., user device 14.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski and Shao as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Shao provides Pydynowski with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pydynowski (US PGPUB: 20190164176) in view of Shao (US PGPUB: 20200193321) in further view of Teo (US PGPUB: 20200110842, Filed Date: Oct. 03, 2018, hereinafter “Teo”).
Regarding dependent claim 10, Pydynowski does not explicitly teach: wherein the plurality of data sets comprises a first plurality of data sets and a second plurality of data sets,
However, Shao teaches: wherein the plurality of data sets comprises a first plurality of data sets and a second plurality of data sets, (Shao − [0052] In some embodiments, the aggregate population shift may be determined using a difference between a predicted population shift and the actual population shift observed between the first group and the actual second group. Subtraction of a predicted population shift (first group) from the actual population shift (second group).) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski and Shao as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Shao provides Pydynowski with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.
Pydynowski does not explicitly teach: and wherein receiving, by the data processor computer, the plurality of data sets comprises receiving the first plurality of data sets from an interaction stream and the second plurality of data sets from a historical interaction database.
However, Teo teaches: and wherein receiving, by the data processor computer, the plurality of data sets comprises receiving the first plurality of data sets from an interaction stream and the second plurality of data sets from a historical interaction database. (Teo − [0098] The training data can be used in its raw form for training a machine-learning model or pre-processed into another form, which can then be used for training the machine-learning model. For example, the raw form of the training data can be smoothed, truncated, aggregated, clustered, or otherwise manipulated into another form, which can then be used for training the machine-learning model. In embodiments, the training data may include information relating to a user account, transaction information (interaction streams), historical information (historical information), and so forth. The transaction information may be for a general population and/or specific to a user and user account in a financial institutional database system, for example.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski, Shao and Teo as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Toe provides Pydynowski and Teo with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.
Regarding dependent claim 20, Pydynowski does not explicitly teach: wherein the plurality of data sets comprises a first plurality of data sets and a second plurality of data sets,
However, Shao teaches: wherein the plurality of data sets comprises a first plurality of data sets and a second plurality of data sets, (Shao − [0052] In some embodiments, the aggregate population shift may be determined using a difference between a predicted population shift and the actual population shift observed between the first group and the actual second group. Subtraction of a predicted population shift (first group) from the actual population shift (second group).) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski and Shao as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Shao provides Pydynowski with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.
Pydynowski does not explicitly teach: and wherein receiving the plurality of data sets comprises receiving the first plurality of data sets from an interaction stream and the second plurality of data sets from a historical interaction database.
However, Teo teaches: and wherein receiving the plurality of data sets comprises receiving the first plurality of data sets from an interaction stream and the second plurality of data sets from a historical interaction database. (Teo − [0098] The training data can be used in its raw form for training a machine-learning model or pre-processed into another form, which can then be used for training the machine-learning model. For example, the raw form of the training data can be smoothed, truncated, aggregated, clustered, or otherwise manipulated into another form, which can then be used for training the machine-learning model. In embodiments, the training data may include information relating to a user account, transaction information (interaction streams), historical information (historical information), and so forth. The transaction information may be for a general population and/or specific to a user and user account in a financial institutional database system, for example.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pydynowski, Shao and Teo as both inventions relate business analytics for aggregating transaction data. Adding the teaching of Toe provides Pydynowski and Teo with the benefit of machine learning model for providing a faster way of determining which products to offer to customer in a merchant store by using visualization tools to review transaction data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177